Citation Nr: 0703702	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran's claim was remanded in March 
2005.  The requested development having been accomplished, 
the case is returned for further adjudication.

Although the September 2002 rating decision, January 2003 
Statement of the Case, and subsequent supplemental statements 
of the case reflect that the RO addressed the threshold 
matter of new and material evidence, the Board itself must 
make a determination as to whether evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Thus, the question as to whether the evidence 
before the Board is new and material will be discussed below.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a left shoulder disorder in August 
1999 and the veteran did not appeal.

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left shoulder disorder.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
to establish service connection for a left shoulder disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim for service connection for a 
left shoulder disorder was denied by the RO in a June 1976 
rating decision on the basis that the veteran's service 
records are negative for a disability of the shoulder and 
such disability is not shown by the evidence of record.  This 
determination was confirmed by rating decisions dated in 
April 1996 and August 1999.  The veteran was notified of 
these rating actions but he did not perfect an appeal within 
the applicable time period.  Thus, these decisions are final 
and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the August 1999 rating 
decision consisted of the veteran's service medical and 
personnel records as well as copies of his VA treatment and 
examination reports.  The RO determined that new and material 
evidence to reopen the claim for service connection for a 
left shoulder disorder had not been presented because the 
evidence did not show that a chronic left shoulder injury or 
condition was incurred in or aggravated by military service.  

Evidence received since the August 1999 rating decision 
consists of VA treatment records dated from 1997 to the 
present.  The Board finds that none of this evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a) 
because the claim still lacks competent evidence of a nexus 
between the veteran's current left shoulder disorder and his 
period of active duty service.  Specifically, the VA 
treatment records refer to complaints of recurrent left 
shoulder pain, assessments of left shoulder arthralgia, and 
suggest no opinion as to any underlying pathology or etiology 
for such complaints.

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's complaints of left shoulder pain, swelling, and 
stiffness initially commenced in May 1976, nearly two years 
and nine months after his separation from service, and such 
complaints have continued to the present with the objective 
findings being limited to left shoulder arthralgia.  Thus, as 
at the time of the June 1976 rating decision which denied the 
veteran's claim, the evidence continues to show that the 
veteran's service records are negative for a disability of 
the shoulder and such disability is not shown by the evidence 
of record.

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has recognized that 
"arthralgia" is joint pain.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1985)).  As there is simply 
no underlying disability to account for the veteran's 
complaints of left shoulder pain, the veteran's claim fails.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Despite the veteran's statements that he currently suffers 
from a left shoulder disability as a result of service, as a 
layperson without medical expertise or training, his 
statements alone are not competent evidence of a diagnosis, 
nor are they competent evidence of a nexus between the 
claimed condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, the veteran's claims must be denied. 

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating that left 
shoulder pain, which began nearly three years after 
separation from active duty service, has no underlying 
pathology for which a diagnosis can be provided.  Thus, 
additional service medical records indicating an injury in 
service would not provide a basis to grant this claim 
(assuming those record did, if fact, once exist).  Simply 
stated, the post-service medical record provides very 
negative evidence against this claim, failing to indicate 
that an injury in service has caused the veteran a current 
disability related to service many years ago. 

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for left shoulder pain.  38 C.F.R. § 3.156(a).  
The claim is not reopened and the appeal is denied.  
38 U.S.C.A. § 5108.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 
2002 and provided to the appellant prior to the September 
2004 rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board observes that the letter dated in August 2002 as 
well as information provided in the September 2002 rating 
decision, January 2003 statement of the case, subsequent 
supplemental statements of the case, and March 2005 Board 
remand informed the veteran of what constitutes new and 
material evidence.  Therefore, there is no prejudice to the 
veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for new and material evidence, 
his claims were subsequently readjudicated in a statement of 
the case and subsequent supplemental statements of the case, 
and there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Reviewing the entire record and examining the various 
predecisional communications, the Court concluded that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a left shoulder disorder is not 
reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


